9. Trade in seal products (
Before the vote:
(DE) Mr President, I would like to draw attention to an error that has crept into the voting list of the Group of the European People's Party (Christian Democrats) and European Democrats. In the final vote on both the amended proposal and the legislative resolution, it should say 'free votes'. I ask you - and I include the Group here - to bear this in mind.
(DE) Mr President, I would like to ask you which article of the Rules of Procedure allows Groups to correct their voting lists here with your consent? This is an abuse of the parliamentary independence of individual Members!